Citation Nr: 0515819	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  99-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a dental disability as 
secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1979 
to November 1982.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Montgomery, Alabama.  

In November 2003, the Board remanded this claim to the RO for 
additional development.  While the claim was in remand 
status, the RO granted service connection for a bone and 
joint disorder and for a stomach disability.  The case has 
been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, this claim was remanded to the RO in November 
2003.  At that time, the RO was instructed to schedule the 
veteran for a VA dental examination, to obtain X-rays, and to 
obtain an opinion from the dental examiner regarding the 
etiology of any dental or salivary disability found, to 
include if any disability found is related to a service-
connected disorder.  

The record shows that the veteran underwent a VA dental 
examination in April 2004.  The examiner stated that the 
medical records were not available for review.  VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, the examiner stated that they were not able to 
furnish an X-ray at that time.  The reason for this or 
whether X-rays could or would be scheduled at a later date 
was not indicated.  

The VA dental examiner noted that the veteran showed some 
erosion of the facial surfaces of his upper anterior teeth 
which was suggestive of acid reflux.  The diagnosis was, 
absent of teeth partially acquired and erosion of teeth.  The 
etiology of the findings was not provided.  In addition, the 
Board notes that subsequent to the examination, service 
connection was granted for gastrointestinal disabilities.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a VA dental examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  X-rays should be taken.  
The dental examiner should note any 
dental or salivary disability found and 
the etiology of any disability found.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any dental disability found is due 
to or aggravated by a service-connected 
disability.  Complete rationale must be 
provided for all opinions and conclusions 
offered. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  When the above development has been 
properly completed, and all due process 
has been afforded the veteran, the issue 
on appeal should be readjudicated by the 
RO.  The RO should consider all 
applicable laws and regulations as well 
as the findings in Allen v. Brown, 7 Vet. 
App. 439, 446 (1995) regarding 
aggravation.  

4.  If the determination remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case, which includes all relevant 
laws and regulations, and afforded a 
reasonable opportunity to respond.  
Thereafter the case should be returned to 
the Board.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




